Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite Id and Ig which are not defined by the claim, therefore the metes and bounds of how they are to be interpreted are unknown.  

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11, 13 and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Komoto (US 2017/0153200). 
Regarding claim 1, Komoto teaches a transfer-free method for producing a graphene thin film, comprising the steps of:5 (A) forming a titanium buffer layer on a target substrate; and (B) growing a graphene thin film [0049] on the titanium buffer layer, wherein entire steps throughout (A) to (B) are performed in a same chamber [0056], and thus performed in an oxygen-free atmosphere in which titanium is not oxidized ([0051-0057]).10 
When the structure recited in the reference is substantially identical to that of the claims the claimed properties or function are presumed inherent.  MPEP 2112.01.  Because the prior art exemplifies the applicant’s claimed graphene layer, the claimed physical properties relating to the Raman spectrum Id/Ig are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art of record, meeting the requirements of claim 1. 
As Komoto teaches the method required by claim 1 the Examiner takes the position that the result of the method, the Id/Ig of the graphene thin film is 0.03 or less, would be inherent to the prior art. 

Regarding claim 3, Komoto teaches the steps are performed at 400 C or below [0083]. 
Regarding claim 5, Komoto teaches the titanium buffer layer has a thickness of 10 to 20 nm [0046].10  
Regarding claim 6, Komoto the target substrate is made of a synthetic resin containing an oxygen atom in its structure [0035-0036]. 15  
Regarding claim 7, Komoto teaches the steps are performed at 400 C or below [0083].
Regarding claim 9, Komoto teaches the titanium buffer layer has a thickness of 10 to 20 nm [0046].10  
Regarding claim 10, Komoto teaches wherein the target substrate is made of a synthetic resin containing an oxygen atom in its structure [0035-0036]. 15  
Regarding claim 11, Komoto teaches a transfer-free method for producing a graphene thin film, comprising the steps of:5 (A) forming a titanium buffer layer on a target substrate; and (B) forming a graphene thin film [0049] on the titanium buffer layer, wherein entire steps throughout (A) to (B) are performed in a same chamber [0056], and thus performed in an oxygen-free atmosphere in which titanium is not oxidized; and fabricating an electrical device by using the target substrate ([0051-0057]).10  
When the structure recited in the reference is substantially identical to that of the claims the claimed properties or function are presumed inherent.  MPEP 2112.01.  Because the prior art exemplifies the applicant’s claimed graphene layer, the claimed physical properties relating to the Raman spectrum Id/Ig are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art of record, meeting the requirements of claim 1.

Regarding claim 13, Komoto teaches steps (A) and (B) are all performed at 400°C or below [0083].  
Regarding claim 14, Komoto teaches steps 5 (A) and (B) are all performed at 400°C or below [0083].
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Komoto as applied to claims 1 and 2 above, and further in view of Hong (US 2013/0187097). 
Regarding claim 4, Komoto teaches the forming of the titanium buffer layer in step (A) is performed 20 by a method selected from the group consisting of CVD and sputtering, and teaches a graphene thin film depositing by CVD [0051-0053]. 
Komoto does not teach growing of the graphene thin film in step (B) is performed by a chemical vapor deposition method selected from the group consisting of plasma-enhanced chemical vapor deposition (PECVD), rapid thermal chemical vapor deposition 29 78057281v.1 Docket No. 050157-505001US (RTCVD), inductively coupled plasma-chemical vapor deposition (ICP-CVD), low-pressure chemical vapor deposition (LPCVD), atmospheric pressure chemical vapor deposition (APCVD), metal organic chemical vapor deposition (MOCVD), atomic layer 5 deposition (ALD), plasma-enhanced atomic layer deposition (PE- ALD), and combinations thereof. 
Hong teaches growing a graphene thin film in step (B) is performed by a chemical vapor deposition method selected from the group consisting of plasma-enhanced chemical vapor deposition (PECVD), rapid thermal chemical vapor deposition 29 78057281v.1 Docket No. 050157-505001US (RTCVD), inductively coupled plasma-chemical vapor deposition (ICP-CVD), low-pressure chemical vapor deposition (LPCVD), atmospheric pressure chemical vapor deposition (APCVD), metal organic chemical vapor deposition (MOCVD), atomic layer 5 deposition (ALD), plasma-enhanced atomic layer deposition (PE- ALD), and combinations thereof [0050].  
. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Komoto as applied to claim 11 above, and further in view of Hong (US 2013/0187097). 
Regarding claim 12, Komoto teaches patterning by laser scribing [0057] but does not explicitly teach masking. 
Hong teaches before step (A) or (B), a step of forming a masking pattern having a predetermined shape [0006], [0104].31 78057281v.1 Docket No. 050157-505001US  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to method of depositing on the substrate of Komoto by providing before step (A) or (B), a step of forming a masking pattern having a predetermined shape, as taught by Hong, because it would produce a transparent electrode for use in electronics such as flat panel displays [0006]. 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the current rejection.
Applicant argues that Komoto nor Hong teach a specific property of Id/Ig of the graphene film to be 0.03 or less. 

The rejection under the doctrine of Double Patenting is withdrawn in light of Applicant’s amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/                Primary Examiner, Art Unit 1794